Citation Nr: 9915573	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the base of the right little 
finger.

2.  Entitlement to an increased (compensable) rating for a 
laceration scar of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from August 1968 to April 
1971.

This appeal is from February 1995 and subsequent rating 
decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

In January 1998, the Board of Veterans' Affairs remanded the 
case, in part, for the RO to clarify the identity of the 
appellant's service-connected disability and to readjudicate 
the case consistent with that clarification.  The RO 
ascertained that the rated elements of the appellant's 
disability are the fracture of the little finger and the 
laceration of the thumb.  The RO rated each separately.  The 
case now returned to the Board.


FINDINGS OF FACT

1.  The right little finger is without residual impairment of 
any function, and post-traumatic arthritis is not shown by x-
ray.

2.  There is no visible laceration scar of the right thumb.


CONCLUSIONS OF LAW

1.  The schedular criteria require a noncompensable rating of 
the residuals of a fracture of the base of the right little 
finger.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1998).

2.  The schedular criteria for a compensable rating for a 
laceration scar of the right thumb are not met.  38 U.S.C.A. 
§§ 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On a medical history completed for entrance into the service, 
the appellant reported he was right handed.  Service medical 
records, including an x-ray report, reveal the appellant 
sustained a non-displaced fracture of the middle phalanx of 
the right fifth (little) finger (also called the base of the 
finger) in November 1969.  The finger was splinted for two 
weeks and not subsequently mentioned in the service records.  
In July 1970, a wound of the right thumb was sutured.  In 
December 1970, the appellant hit his right hand on a wall, 
sustaining abrasions and no fractures.  The wounds became 
infected and they were treated with penicillin.  The April 
1971 separation examination report noted review of the 
appellant's medical records.  The examination was negative.

On VA examination in October 1971, the examiner found well-
healed, non-tender, non-adherent scars over the proximal 
interphalangeal (PIP) of the right index, ring, and little 
fingers, and over the dorsum of the proximal phalanx of the 
little finger, and over the metacarpophalangeal (MCP) joints 
of the middle and ring fingers.  The right middle and ring 
fingers could not be fully straightened by about 10 degrees 
at the PIP joints.  The examiner elicited no pain upon 
straightening those fingers manually.  The middle phalanx 
deviated about 10 degrees ulnarly on the proximal phalanx of 
the middle and ring fingers.  The MCP joint of the little 
finger was enlarged 1+.  The right fingers could be fully 
flexed to the distal crease of the palm, and the tips thumb 
and little finger could be opposed.  The examiner diagnosed 
history of trauma on two occasions of the right hand with 
residual well-healed scars and limitation of motion, 
deformity of the middle, ring, and little fingers.

A summary of private medical treatment from November 1981 to 
November 1988 is silent about the right hand.  VA outpatient 
treatment records from March 1983 to August 1995 are silent 
about the right hand.

The appellant testified at a VA hearing in December 1995 that 
his right hand had become worse over the years.  He stated he 
cannot straighten his hand properly.  He said his hand was 
really messed up when he hit the wall.  He reported he had 
arthritis of his arm, and he assumed, but did not know, if it 
was related to broken bones of the right hand.  He said he 
had a knot in his hand from the infection in service.  He 
said he was a little uncoordinated in the right hand, for 
example, to hold a cup of coffee.  He said you could not now 
see the scars on his right hand because they were covered 
with another skin condition.  He stated that three of his 
fingers were tender [apparently gesturing without identifying 
the fingers verbally for the transcript].  He said he did not 
know if he had arthritis, there had been no x-ray, but that a 
VA doctors assumed there was arthritis from the injury.  He 
said he felt numb in the fingers, but if he held a cup of 
coffee, he could feel its heat.

On VA examination in September 1996, the appellant reported 
he had scars on the right dorsal skin of his hand from 
punching a wall in service.  He reported some contractures 
and stiffening of the joints secondary to this.  He denied 
the scars were painful or having any functional disability.  
On examination, there were no scars present.  A hypertrophic 
skin condition covered the entire dorsal surface of both 
hands equally, and was not limited to the area of the right 
hand that sustained injury.  The assessment was hypertrophic 
skin condition, not of traumatic origin.

Regarding the joints of the right hand, the appellant 
reported punching a wall in service, sustaining injuries of 
the small, ring, and middle finger of his right hand.  He 
said he was treated for fractures and skin loss over the 
dorsal surface.  He said the hand and skin eventually healed 
well.  He said he was right-hand dominant.  His chief current 
complaint was loss of motion in his hand.  He had no 
complaints of pain.  He reported decreased strength and that 
limitation of motion limited his use of certain tools.  
Objectively, the examiner said the hand appeared normal.  
There were no abnormal scars; there was a skin condition over 
the dorsum of both hands.  There was no swelling, and there 
were no deformities in the joints.  Range of motion at the 
distal IP (DIP) joint of the ring, small, and long digit was 
essentially zero degrees.  There was full extension.  The 
index finger had 45 degrees of flexion and full extension.  
There was 90 degrees of flexion at the PIP joint of the 
index, long, and ring finger.  There was 75 degrees of 
flexion in the small finger.  Extension lacked 15 degrees in 
the third and fourth digits.  There was full extension of the 
other digits.  There was 75 degrees of flexion in the MCP 
joints of all digits.  There was full flexion of the thumb, 
and he could reach his palm with all fingers.  His right 
grasp was weaker than on the left side.  There was no pain 
with any movements.  All of his nails had brisk capillary 
refill, and sensation was grossly intact.  The assessment was 
decreased range of motion of the right hand in a right-hand 
dominant patient, secondary to scarring of the flexor tendons 
after injury several years ago.

A September 1996 x-ray study performed after the September 
1996 VA examination showed the right hand was normal.

On VA examination in February 1998, the examiner noted review 
of the appellant's VA claims folder prior to the examination.  
The appellant reported having right hand third, fourth and 
fifth metacarpal phalangeal joint fractures that he sustained 
while fighting in Vietnam; he hit a brick wall with his fist.  
He denied any functional deficits in the right hand after the 
injury.  He reported that his fingers ached in the area of 
his injury with changes of the weather.  On physical 
examination, there were no obvious malalignments or 
deformities in either hand.  X-rays of the hand were felt to 
be within normal limits.  There was complete function and 
dexterity of the right hand with a 5/5 grip strength and 
normal grip and fist of both hands.  The appellant could 
adduct and abduct the fingers of both hands.  There was 
evidence of mild Bouchard's nodes on the PIP joints and DIP 
joints.  The examiner diagnosed post-traumatic degenerative 
arthritis of the right hand.


II.  Analysis

The appellant seeks increased compensation for service-
connected disabilities.  His allegation of increase in 
disability is sufficient evidence to well ground the claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
record contains no indication is it not complete, and the 
appellant has had contemporaneous VA examinations.  VA has 
discharged its duty to assist the appellant to develop facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Little Finger

Although the appellant has reported fractures of multiple 
fingers of the right hand in service, only the fracture of 
the little finger is documented and service connected.  The 
appellant is not competent as a lay person to state whether 
other injuries of his right hand in service included 
fractures, because such a determination requires medical 
expertise that he as a layman lacks.  Espiritu v. Derwinski, 
2 Vet App. 492 (1992).  The extent of disability related to 
the fracture of the little finger is the only residual of a 
fracture amenable to evaluation for rating purposes.

Fracture of a bone, per se, is not a condition listed in the 
VA rating schedule.  Consequently, disability due to fracture 
must be rated by analogy to a disease or injury with similar 
symptomatology or affecting the same body part.  38 C.F.R. 
§ 4.20 (1998).  In this case, the most recent information on 
the condition of the appellant's little finger shows there is 
no disability.  The condition is appropriately rated by 
analogy to ankylosis of a single finger not the thumb, index, 
or middle.  By regulation, ankylosis of a little finger is 
noncompensably disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (1998).

The February 1998 VA examiner diagnosed post-traumatic 
arthritis of the right hand in the absence of confirmation by 
x-ray.  Confirmation by x-ray is a prerequisite to rating 
traumatic arthritis as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  Consequently, a 
compensable rating for the little finger is not available on 
that basis.

B.  Right Thumb

The RO rated a scar of the right thumb under the criteria for 
a scar that is superficial, tender and painful on objective 
demonstration, which is rated 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  Whereas 
contemporaneous VA medical examinations in September 1996 and 
February 1998 show no scar, there is no basis for a 
compensable rating.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Where no scar is objectively shown, there is no basis to 
prefer applying any other of the diagnostic codes that 
provide criteria for rating disability due to scars over the 
criteria the RO applied.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (1998).


C.  Conclusion

The preponderance of the evidence is against granting a 
compensable rating for residuals of a fracture of the base of 
the right little finger or for a scar of the right thumb. 


ORDER

Increased (compensable) ratings for residuals of a fracture 
of the base of the right little finger and for a scar of the 
right thumb are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

